Title: Virginia Delegates in Congress to Benjamin Harrison, with Petition from Inhabitants of Kentucky, 20 February 1784
From: Virginia Delegates
To: Harrison, Benjamin


        
          
            Sir
            Annapolis Feby. 20. 1784.
          
          We have the honor to inclose to your Excellency the copy of a petition from some of the inhabitants of the Kentucky district, lately presented to Congress. It was read when seven States were on the floor and it seem’d to be their disposition to pay no attention to it. Sometime afterwards we mov’d that it might be committed to us to be transmitted to your Excellency and this motion was disagreed to by only one State whose Delegates suggested they did it only upon the principle that the petition should be taken up and rejected by Congress. In this state it still remains nor are we authoriz’d from any circumstance which hath appear’d to us to suppose that it will ever be acted on. We have to desire of your Excellency to lay this before the general assembly. We have the honor to be with great respect your Excellency’s most obt. & humble servant,
          
            th: jefferson
            arthur lee
            jas. monroe
          
        
        
          Enclosure
          
            [2 January 1784]
          
          To his Excellency the President and Honourable delegates of the United States of America in Congress Assembled.
          The memorial and petition of a number of Inhabitants of Kentuckey Settlement, westward of the Cumberland mountains on the waters emptying into the river Ohio Humbly sheweth.
          That your memorialists have at a great expence and hazard removed themselves to this Country, (and some of us at the expence of our all) with a view and expectation of procuring a sufficiency of land for the support of themselves and families, on which they hoped to settle, and enjoy the remainder of their days in peace and happiness, but they are sorry to be under the disagreeable necessity to complain they are disappointed in their expectations.
          Your honors will please to observe that when the State of Virginia opened a land Office for the locating of land on the western waters, there was Commissioners appointed for certain districts in the western territory, to settle and adjust the claimants titles for services done, improvements made on waste unappropriated land in said Country, for which they were entitled to certain quantities of land; whose powers were limited for a certain time, but from unforeseen casualities, the great distance of the way, the Commissioners powers expired before many of us could attend to lay in our claims, and many that did attend  for want of evidence in time to prove their services and improvements lost the just right; And for reasons unknown to your Memorialists when the Commissioner’s powers by act of Assembly were prolonged in the other districts, the Commissioners of Kentuckey district were discontinued to their great loss of our just claims and rights, and others of us being unacquainted with the late law establishing a land office, were in expectation of obtaining a reasonable settlement in waste unappropriated land as formerly, in frontier unsettled Countries, but to their great loss and surprize were disappointed, having sold our little property, the great unavoidable expence in moving such a great distance, the sudden depreciation of the bills of credit and the remoteness of our situation rendered it almost impracticable for us to procure land warrants in time to secure a small quantity of land any way tolerable to live on.
          We would further beg leave to observe that while we were struggling with all the difficulties, hardships and dangers of settling a remote new Country, under the disadvantage of a bloody cruel war, protecting and defending our families and all that was dear and near to us (and as might be said at our own expence) from a barbarous, savage enemy, numbers of monied Gentlemen in the settlement, who lived in security and affluence and no ways contributed towards the defence or settling of this Country, monopolized great part of the most valuable lands in their hands to the great discouragement and hindrance of the equitable settlement thereof. It is a well known truth that the riches and strength of a free Country does not consist in property being vested in a few Individuals, but the more general it is distributed, the more it promotes industry, population and frugality, and even morality.
          Altho’, We with gratitude acknowledge, that several Gentlemen, Inhabitants of this settlement, of fortune and influence, who had engrossed large quantities of land when this Country was invaded by the enemy, generously stepped forth in defence of their Country and some of them nobly fell in the Conflict, whose memory we honor and revere.
          That a number of your memorialists from the causes abovesaid and their having heretofore been constrained to live in forts and stations for their own safety and defence, and generally on land claimed by other persons, have spent the most of their little effects they brought with them, which has rendered them unable either to move away or purchase land at the advance price the monopolizers hold it; and now after our long struggle in defending the Country and the land they pretend to hold, at our own expence, with the great loss of blood and Treasure, be forced to give an exorbitant price, or rent the land we have been fighting for, or turn off, we complain of as a great hardship and grievance.
          We would further represent, that kind providence has been very bountiful to this remote inland Country in supplying it with a number of salt springs which we humbly conceive ought to be held sacred and for the use of the community in general, but we are sorry to say they are engrossed by Individuals and mostly non-residenters of this settlement, that they have exacted extravagant rents for the privilege of making salt, which has greatly enhanced the price of that most useful, necessary article.
          
          Your memorialists would further beg leave to observe, that from our local situation, Nature placed us at too great a distance from the State of Virginia to be governed by one legislature; the nature of our circumstances differ so materially that it is almost impossible for the legislature of Virginia at such a distance to frame such salutary, wholesome laws that might in all cases answer the weal and interest of this Country; that many salutary laws made for our ease and comfort, from our remote situation, either expires or losses their good intentions before we have timely notice thereof; that from our situation we cannot have that equitable representation we are entitled to; that residenters and Men that has families to take care of and provide for, let them be ever so well qualified, declines the arduous task to represent us in Assembly, unless they have private business of their own to induce them to attend, and be so long absent from their interest and families. That all the public business of this settlement is transacted and governed by the Legislature of Virginia, that most of the profitable Posts and Offices is held by Non-residenters and transacted by their deputies, that all grants and patents for land and other public Offices is transacted and done in Virginia, by which and other means all the little ready specie that can be collected is drained out of this settlement to the great damage and impoverishing thereof, that the salaries and fees of public Offices, levies and taxes raised, are all rated in tobacco which, from its fluctuating price, makes it very uncertain, and this Settlement as yet, raises no tobacco for exportation, it lays the Assessors and Collectors under great difficulties to collect the levies and taxes, and leaves a door open for the public Offices to exact exorbitant fees &ca.
          Thus may it please your Honors, We once more make bold to lay before you a few of our many grievances, which we humbly conceive, either from inclination, or want of proper information cannot be so salutarily remedied but by them who has a feeling knowledge thereof.
          We therefore your humble Petitioners most earnestly pray that the Honorable Congress will condescend to take under consideration our many grievances and difficulties which we set forth and labor under; and lay off Kentuckey Settlement westward of the Cumberland Mountains in a free, Independent State (reserving to Congress the power and authority as population encreases, for ease and comfort of the Inhabitants, to subdivide the same), and receive us into the fœderal Union, to enable us to enjoy the freedom and blessings of our fellow-Citizens. And We your petitioners on our part do promise and engage to support Civil Government and the Fœderal Union to the uttermost of our power and ability, which from the rapid emigration now taking place, we hope we shall with honor and reputation be able to perform. And grant us such further relief in the premises as to Congress in their Judgement and Wisdom shall think equitable and just; And Your Honor’s Petitioners as in duty bound shall ever pray.
        
      